Citation Nr: 1241335	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-25 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating for hepatitis C with history of chronic infectious hepatitis in excess of 20 percent from December 5, 2007, to March 18, 2009, and in excess of 40 percent as of March 18, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2008 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.

In February 2012, the Veteran submitted a waiver of agency of original jurisdiction (AOJ) consideration of additional evidence.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider newly received evidence.

The Board has recharacterized the Veteran's claims for an increased rating and an earlier effective date for his service-connected hepatitis C with history of chronic infectious hepatitis.  When determining the scope of an issue on appeal, the Board has an obligation to broadly consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits in support of that claim.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law, and the a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).

VA initially granted the Veteran's claim for service connection for chronic infectious hepatitis as of March 7, 1977, and assigned a 10 percent rating.  Effective July 1, 1982, VA recharacterized the disability as persistent chronic hepatitis and reduced the Veteran's rating to 0 percent.

The Veteran filed a claim for an increased rating for hepatitis on December 5, 2007, and that claim is currently on appeal.  The RO continued the Veteran's 0 percent rating for persistent chronic hepatitis in a July 2008 rating decision, the Veteran filed a notice of disagreement in July 2008, the RO issued a statement of the case in October 2008, and the Veteran filed a substantive appeal in November 2008.  This remand constitutes the Board's first action on that appeal.

In March 2009, the Veteran informed the RO that his claim had been misconstrued, and that his intention had been to file a claim for service connection for hepatitis C.  In August 2009, the RO issued a rating decision in which it recharacterized the Veteran's disability as hepatitis C with a history of chronic infectious hepatitis (which it called a grant of service connection), and assigned disability ratings of 20 percent as of the December 5, 2007, date of claim, and 40 percent as of a March 18, 2009 VA examination.  38 C.F.R. § 4.14 (2012).  In September 2009 the Veteran filed a notice of disagreement in which he asked "Why am I not being paid back to [1970 and/or December 2007]?"  The RO replied via a May 2010 statement of the case in which it recharacterized the issue as "Entitlement to an earlier effective date for the evaluation of 40 percent disabling for the service connection condition of Hepatitis C."  The Veteran filed another substantive appeal in June 2010.

In January 2011, the Veteran attended a hearing with a DRO.  The Veteran clarified that he was seeking an effective date of December 2007, the date of his claim, for a 40 percent rating.  The Veteran's claim for an increased rating has remained on appeal since he filed a substantive appeal in November 2008.  However, his representative suggested that the Veteran would be filing a new claim for an increased rating for hepatitis C.  The Veteran filed a new claim for an increased rating for his hepatitis C in January 2011, and the RO issued both a rating decision continuing the Veteran's current 40 percent rating, and a supplemental statement of the case continuing the prior denial of entitlement to an earlier effective date, in October 2011.  The Veteran filed a new notice of disagreement in October 2012.

In light of the foregoing procedural history, the Board finds that the Veteran's claim is best characterized as entitlement to a disability rating for hepatitis C with history of chronic infectious hepatitis in excess of 20 percent from December 5, 2007, to March 18, 2009, and in excess of 40 percent thereafter, because that most accurately addresses the Veteran's contentions and is most favorable to him.  The RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  38 C.F.R. § 19.35 (2012).


The issue of entitlement to service connection for liver cancer, to include as secondary to hepatitis C, has been raised by the record in an October 2012  claim, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Prior to March 18, 2009, the Veteran's hepatitis C is not characterized by daily fatigue, malaise, and anorexia, with minor or substantial weight loss and hepatomegaly; or by incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of four weeks or more during the past 12-month period; or by near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

2.  For the appellate period as of March 18, 2009, the Veteran's hepatitis C is not characterized by daily fatigue, malaise, and anorexia, with substantial weight loss and hepatomegaly; or by incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period; or by near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

3.  For the entire appellate period, the Veteran's cirrhosis is characterized by splenomegaly, malaise, flare-ups of fluid retention, bleeding hemorrhoids, hematemesis or melena, weakness, anorexia, general illness, and abdominal pain, with both weight loss and weight gain.




CONCLUSIONS OF LAW

1.  Prior to March 18, 2009, the criteria for a rating in excess of 20 percent for hepatitis C with history of chronic infectious hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2012).

2.  As of March 18, 2009, the criteria for a rating in excess of 40 percent for hepatitis C with history of chronic infectious hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2012).

3.  The criteria for an initial rating of 10 percent, but no higher, for cirrhosis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide claimants with notice and assistance in developing evidence for claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  The notice requirements apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).


In the instant case, the Board finds that VA has satisfied its duty to notify.  Specifically, a January 2008 letter, sent prior to the July 2008 and August 2009 rating decisions, and letters dated November 2009, March 2011, and August 2011, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim and his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the January 2008 and November 2009 letters informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Relevant to the duty to assist, the Veteran's service medical and personnel records, and VA examination and treatment records, have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding treatment records that have not been obtained.  The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain SSA records.  Golz v. Shinseki, 590 F.3d 1317 (2010).  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

The Veteran was also afforded VA examinations in January 2008, March 2009, November 2009, April 2010, and September 2011 in conjunction with the increased rating claim on appeal.  Neither the Veteran nor his representative has alleged that the examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate to rate the Veteran's service-connected hepatitis C as they include interviews with the Veteran and full examinations addressing the relevant rating criteria.

Therefore, the Board finds that VA has fully satisfied the duty to assist.  Additional efforts to assist or notify the Veteran would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, and any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2012).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  All reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2012).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined.  38 C.F.R. § 4.25 (2012).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2012).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  The assignment of ratings under various diagnostic codes requires that that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability rating is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2012).

The Veteran contends that he is entitled to a higher rating for hepatitis C.  At his January 2011 hearing before a DRO, the Veteran asserted that he decreased in weight from 380 pounds in February 2008 to 280 pounds in December 2008 due to the hepatitis C disease process.

Hepatitis C is rated under Diagnostic Code 7354, which provides that a rating of 10 percent is applied where the Veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.

A rating of 20 percent is applied where the Veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

A rating of 40 percent is applied where the Veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

A rating of 60 percent is applied where the Veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.

A rating of 100 percent is applied where the Veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 (2012).

Sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but the same signs and symptoms should not be used as the basis for rating under both diagnostic codes.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note (1) (2012).

An incapacitating episode means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note (2) (2012).

The Veteran's hepatitis C disability is assigned a rating of 20 percent from December 5, 2007, to March 18, 2009, and 40 percent as of March 18, 2009.  The Board finds that a rating in excess of 20 percent is not warranted for the appellate period prior to March 18, 2009, because the Veteran did not have daily fatigue, malaise, and anorexia, with minor or substantial weight loss and hepatomegaly (enlarged liver), or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant [RUQ] pain) having a total duration of four weeks or more during the past 12-month period.  Additionally, the Veteran did not have near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) during that time.

Specifically, at his January 2008 VA examination, the Veteran denied having any nausea, vomiting, abdominal pain, or bright red blood in his stools.  He weighed 374 pounds at the January 2008 examination.  At a March 2008 VA examination, the Veteran denied having any liver pain, nausea, vomiting, or bright red blood in his stools.  He weighed 350 pounds at his March 2008 examination.  The March 2008 examiner found that the Veteran had no residuals or complaints resulting from his hepatitis C.  In July 2008, the Veteran denied experiencing fatigue or abnormal weight changes.  While he reported occasional right upper quadrant pain, it was not in the context of an incapacitating episode.  He weighed 340 pounds in July 2008.  In August 2008 and October 2008, the Veteran reported that he had decreasing endurance and was easily fatigued.

The Board acknowledges that the Veteran had substantial weight loss from December 5, 2007, to March 18, 2009, which a November 2009 VA examiner subsequently linked to his anti-hepatitis C treatment.  The Board also acknowledges the Veteran's report of fatigue in August 2008 and October 2008, and additional reports of fatigue.  However, the Board finds that a rating higher than 20 percent is not warranted from December 5, 2007, to March 18, 2009 for two distinct reasons.  First, the Veteran's weight loss from 374 pounds in January 2008 to 284 pounds in March 2009 was not found to be malnutritive in nature or to be any indication of malnutrition.  Rather, it was an effect of his medication for the disability.  Moreover, the March 2009 VA examiner found that the Veteran's nutrition appeared to be adequate.  Second, Diagnostic Code 7354 is conjunctive at the 40 and 60 levels and requires daily fatigue, malaise, and anorexia, with minor or substantial weight loss and hepatomegaly.  As there is no evidence of hepatomegaly during the appellate period prior to March 18, 2009, the Board finds that no higher rating is warranted.

Additionally, the Board finds that a rating in excess of 40 percent is not warranted for the appellate period as of March 18, 2009 because the Veteran did not have daily fatigue, malaise, and anorexia, with substantial weight loss and hepatomegaly (enlarged liver), or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Additionally, the Veteran did not have near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) during that time.

Specifically, at his March 2009 VA examination, the Veteran reported experiencing constant fatigue, anorexia, arthralgia, constant right upper quadrant and mid-epigastric abdominal pain, nausea, and vomiting.  However, he did not report any incapacitating episodes, and he specifically stated that the pain has not been so prostrating as to require bedrest or a trip to the emergency room.  He weighed 284 pounds in March 2009.  The examiner noted that the Veteran had been on treatment for hepatitis C from May 2008 to February 2009, at which time it was stopped because the Veteran developed acute atrial fibrillation.  At his November 2009 VA general medical examination, the Veteran denied any swelling, unusual bleeding, or abdominal pain.  He weighed 341 pounds in November 2009, and noted that he had gained weight despite following a diet.  At his November 2009 VA examination of his liver, gall bladder, and pancreas, the Veteran reported having a one-month incapacitating episode from January to February 2009 for a myocardial infarction which resulted from his hepatitis C antiviral therapy.  However, the Veteran's records include no evidence of a myocardial infarction or any incapacitating episode.  An April 2010 VA examiner clarified that the Veteran had not, in fact, had a myocardial infarction.  In November 2009, the Veteran also reported experiencing near-constant fatigue, daily moderate weakness, daily moderate anorexia, intermittent moderate general illness, and intermittent moderate abdominal and right upper quadrant pain.  The November 2009 examiner characterized the Veteran's liver tenderness as vague, mild, and hypochondrial.  The November 2009 examiner also found evidence of slight hepatomegaly.  At the September 2011 VA examination, the examiner found that continuous medication was not required for the Veteran's liver conditions.  The Veteran reported experiencing fatigue, malaise, and right upper quadrant pain.  However, he did not endorse symptoms of anorexia, nausea, vomiting, arthralgia, or weight loss.  The September 2011 VA examiner did not find any evidence of hepatomegaly.

The Board acknowledges that the Veteran had daily fatigue, malaise, anorexia, and hepatomegaly on or after March 18, 2009.  However, the Board finds that a rating higher than 40 percent as of March 18, 2009 is not for application because the Veteran did not have substantial weight loss (or other indication of malnutrition) during that time.  The Veteran increased from 284 pounds in March 2009 to 341 pounds in November 2009 after discontinuing his hepatitis C medication, despite following a diet.  Diagnostic Code 7354 is conjunctive at the 60 percent rating level and it requires daily fatigue, malaise, and anorexia, with substantial weight loss and hepatomegaly.  As there is no evidence of substantial weight loss during the appellate period beginning on March 18, 2009, the Board finds that no higher rating is warranted.

At his January 2011 hearing before a DRO, the Veteran also contended that he has cirrhosis of the liver which had resulted in vomiting, blood in his stools, constant abdominal pain, and fatigue.

Diagnostic Code 7354 states that sequelae of hepatitis C, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but the same signs and symptoms should not be used as the basis for evaluation under both diagnostic codes.  38 C.F.R. § 4.114, Diagnostic code 7354, Note (1) (2012).

Pursuant to Diagnostic Code 7312, cirrhosis of the liver is rated at 10 percent where there are symptoms such as weakness, anorexia, abdominal pain, and malaise.  A 30 percent rating applies where there is portal hypertension and splenomegaly (enlargement of the spleen), with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss.  A 50 percent rating applies where there is a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis).  A 70 percent rating applies where there is a history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks.  A 100 percent rating applies where there is generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment:  ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis).  38 C.F.R. § 4.114, Diagnostic code 7312 (2012).

The evidence demonstrates that the Veteran's cirrhosis is a sequela of hepatitis C.  Specifically, VA examiners attributed the Veteran's cirrhosis to his hepatitis C in November 2009, April 2010, and September 2011.

Therefore, the Board finds that the Veteran's symptoms of cirrhosis warrant an additional 10 percent rating under Diagnostic Code 7312 throughout the entire appellate period, as of December 5, 2007.  Specifically, VA clinicians diagnosed the Veteran with splenomegaly in April 2008, August 2008, and October 2009.  Moreover, the Veteran told the November 2009 VA examiner that his cirrhosis included flare-ups of fluid retention, bleeding hemorrhoids, hematemesis or melena, daily moderate weakness, daily moderate anorexia, daily moderate general illness, and daily moderate abdominal pain, and both weight loss and weight gain.  Additionally, the September 2011 VA examiner found that the Veteran's symptoms attributable to cirrhosis of the liver included weakness, anorexia, abdominal pain, malaise, and splenomegaly.  As splenomegaly is an indicator and symptom of cirrhosis, as shown in Diagnostic Code 7312, but not of Diagnostic Code 7354, and as no findings of the absence of splenomegaly or cirrhosis are of record in the five months between the December 2007 claim and the April 2008 finding of splenomegaly, the Board finds that the additional rating for cirrhosis is warranted throughout the appellate period.

The use of the term such as in 38 C.F.R. § 4.114, DC 7312, at the 10 percent level demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As applied, the medical findings above include sufficient symptoms of cirrhosis not encompassed by Diagnostic Code 7354, including splenomegaly, fluid retention, and bleeding hemorrhoids, to warrant a 10 percent rating.

The Board finds that a higher rating for cirrhosis is not warranted because VA examiners in November 2009 and September 2011 found that the Veteran did not have portal hypertension, and the September 2011 VA examiner found that the Veteran did not have persistent jaundice.  Unlike the 10 percent rating criteria under Diagnostic Code 7312, the 30 percent rating requires both splenomegaly and portal hypertension, which the Veteran does not have.  Additionally, the Veteran has not been found to have ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy.  Finally, the Veteran does not meet the conjunctive criteria for a 100 percent rating because he was found not to have persistent jaundice.  Consequently, the Board finds that a 10 percent is the highest applicable rating for the Veteran's cirrhosis.

The Board has considered the period of up to one year prior to the date of claim in this increased rating case for the purpose of determining whether it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §3.400(o)(2) (2012).  However, the most probative evidence of record does not show a factually ascertainable basis for an increase during the year prior to the December 2007 claim.  Specifically, there is no evidence dated from December 2006 and December 2007 which shows an increase in his hepatitis C disability, or a finding of cirrhosis.  Moreover, in his first two VA examinations following his claim, dated January 2008 and March 2008, the Veteran denied having any liver pain, nausea, vomiting, abdominal pain, or bright red blood in his stools.  The Board finds that this highly probative evidence demonstrates that there is no factually ascertainable basis for an increase during the year prior to the December 2007 claim.  38 C.F.R. §3.400(o)(2) (2012).

The Board has also considered whether further staged ratings are appropriate for the Veteran's service-connected hepatitis C and cirrhosis.  However, the Board finds that further staged ratings for the disabilities are not warranted by the symptoms of record.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2012).  

The determination of whether a claimant is entitled to an extra-schedular rating 
is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to rate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b) (2012).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hepatitis C and cirrhosis with the established criteria found in the rating schedule.  The Board finds that the Veteran's hepatitis C and cirrhosis is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms of his hepatitis C and cirrhosis that are not contemplated by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  The Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Furthermore, there are no attendant factors such as marked interference with employment or frequent periods of hospitalization.  The September 2011 VA examiner found that the Veteran's disabilities did not impact his ability to work, and the November 2009 VA examiner found that the Veteran's hepatitis C would not significantly affect his ability to function in his construction work.  Consequently, notwithstanding the Veteran's allegations to the contrary, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b) (2012); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent from December 5, 2007, to March 18, 2009, and in excess of 40 percent thereafter, for hepatitis C with history of chronic infectious hepatitis.  Therefore, the claims for increase must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2012).  The Board further finds that prior to March 18, 2009, it was not factually ascertainable that the Veteran met the criteria for a rating of 40 percent.  Therefore, an earlier effective date for the assignment of the 40 percent rating is not warranted.  38 C.F.R. § 3.400 (2012).

The Board further finds that the Veteran's symptoms of cirrhosis warrant an additional 10 percent rating, but not greater, under Diagnostic Code 7312 throughout the entire appellate period, as of December 5, 2007.  The preponderance of the evidence is against the assignment of any higher rating for cirrhosis.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2012).






ORDER

Ratings in excess of 20 percent from December 5, 2007, to March 18, 2009, and in excess of 40 percent as of March 18, 2009, for hepatitis C with history of chronic infectious hepatitis, are denied.

As of December 5, 2007, an additional rating of 10 percent, but not higher, for cirrhosis, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


